UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4631


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEVEN DESMOND PETERSON, a/k/a Primo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Fayetteville. Malcolm J. Howard, Senior District Judge. (3:94-cr-00046-H-3)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Desmond Peterson, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Desmond Peterson seeks to appeal from the district court’s order entering an

amended judgment in his criminal case to conform with Rutledge v. United States, 517
U.S. 292, 307 (1996) (holding that double jeopardy precludes conviction for both

conspiracy and engaging in a continuing criminal enterprise (“CCE”) when the conspiracy

was used to prove the CCE), as directed by this court in a prior appeal.       Peterson’s

challenges to his conviction and sentence are foreclosed by the mandate rule. See United

States v. Alston, 722 F.3d 603, 606 (4th Cir. 2013). Accordingly, we affirm the amended

judgment. United States v. Peterson, No. 3:94-cr-00046-H-3 (E.D.N.C. filed Aug. 15,

2019 & entered Aug. 19, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2